Citation Nr: 0730889	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  05-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of zero percent for bilateral hearing loss. 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus. 

3.  Entitlement to an effective date earlier than December 
17, 2003 for the award of service connection for bilateral 
hearing loss and tinnitus.   


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served with the National Guard from May 1971 to 
May 1977.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), in Honolulu, 
Hawaii, which granted service connection for bilateral 
hearing loss and assigned a zero percent rating from December 
17, 2003, and granted service connection for tinnitus and 
assigned a 10 percent disability rating from December 17, 
2003.  The veteran filed appeals as to the effective date of 
the award of service connection and the disability ratings 
assigned.  

The veteran presented testimony at a videoconference Board 
hearing before the undersigned Veterans Law Judge in July 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.  At the July 2007 videoconference 
hearing, the veteran and his representative raised the issue 
of entitlement to service connection for a psychiatric 
disorder as secondary to the service-connected tinnitus.  
This issue is referred to the RO for appropriate action.  

The issues of entitlement to a higher disability evaluation 
for the service-connected bilateral hearing loss and tinnitus 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





FINDINGS OF FACT

1.  The veteran served with the National Guard from May 1971 
to May 1977.   

2.  On June 28, 1977, the RO received the veteran's formal 
claim for service connection for tinnitus.  

3.  In a September 1977 rating action, the RO denied 
entitlement to service connection for tinnitus.  The veteran 
was notified of this decision in September 1977 and the 
veteran did not file an appeal.    

4.  On December 17, 2003, the RO received the veteran's 
formal claim for service connection for bilateral hearing 
loss and the veteran's claim to reopen the claim for service 
connection for tinnitus.    

5.  In an October 2003 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating from December 17, 2003 and granted service connection 
for bilateral hearing loss and assigned a zero percent rating 
from December 17, 2003.   

6.  The RO was not in possession of any communication or 
evidence from September 1977 to December 16, 2003 that can 
reasonably be construed as a formal or informal application 
to reopen the claim for service connection for tinnitus.    

7.  The RO was not in possession of any communication or 
evidence from May 1977 to December 16, 2003 that can 
reasonably be construed as a formal or informal claim for 
service connection for bilateral hearing loss.  





CONCLUSION OF LAW

The criteria for an effective date prior to December 17, 2003 
for the grant of service connection for bilateral hearing 
loss and tinnitus have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active service, or if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date 
for presumptive service connection will be the date 
entitlement arose, if a claim is received within one year 
after separation from active service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q) and (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran asserts that he had bilateral hearing loss and 
tinnitus in service and therefore, the effective date for the 
award of service connection should be the date after the date 
of separation from service, which would be May 24, 1977.  

Review of the record reveals that the veteran separated from 
service with the National Guard on May 23, 1977.  On June 28, 
1977, the RO received the veteran's formal claim for service 
connection for tinnitus.  In a September 1977 rating action, 
the RO denied entitlement to service connection for tinnitus.  
The veteran was notified of this decision in September 1977 
and the veteran did not file an appeal.  The September 1977 
rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

On December 17, 2003, the RO received the veteran's 
application to reopen the claim for service connection for 
tinnitus.  In an October 2003 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
rating from December 17, 2003, which was the date of receipt 
of the claim to reopen. 

The provisions of 38 C.F.R. § 3.400(r) provide that the 
effective date for an award of service connection is the date 
of a successful application to reopen the claim supported by 
new and material evidence, or the date entitlement arose, 
whichever is later.  The Court of Appeals for Veterans Claims 
(Court) held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for 
tinnitus is December 17, 2003, the date of receipt of 
reopened claim.  In order for the veteran to be awarded an 
effective date based on an earlier claim, he has to show 
clear and unmistakable error in the prior denial of that 
claim.  Flash v. Brown, 8 Vet. App. 332 (1995).  He has not 
made a specific allegation of such error.

The Board has also reviewed the record to determine whether 
an informal claim for service connection for tinnitus was 
filed in the time period of September 1977 to December 17, 
2003.  VA is required to identify and act on informal claims 
for benefits.  38 C.F.R. § 3.155(a); see Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

No document was received between September 1977 and December 
17, 2003, that could be construed as an informal claim to 
reopen the claim for service connection for tinnitus.  

An effective date of May 24, 1977 is not warranted.  
Although, the RO received the veteran's original claim for 
entitlement to service connection for tinnitus in June 1977, 
within one year of service separation, the claim was denied 
in September 1977 and it became final after one year.  VA is 
precluded from granting an effective date based on the 
earlier denied claim.  Lalonde v. West, 12 Vet. App. 377 
(1999).

Accordingly, under the applicable regulations, December 17, 
2003, the date of receipt of the claim to reopen that 
triggered the allowance, is the earliest effective date for 
the award of service connection for tinnitus.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The preponderance of the evidence 
is against the assignment of an effective date prior to 
December 17, 2003 for the award of service connection for 
tinnitus, and the appeal is denied.  Since the preponderance 
of the evidence is against the claim for an earlier effective 
date, the benefit of the doubt doctrine is not for 
application with regard to this claim.  Gilbert, 1 Vet. App. 
49.

Regarding the claim for an earlier effective date for the 
award of service connection for bilateral hearing loss, 
review of the record shows that on December 17, 2003, the RO 
received the veteran's formal claim for service connection 
for bilateral hearing loss.  In an October 2003 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a zero percent rating from December 
17, 2003, which the date of receipt of the claim for service 
connection.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  

In the present case, the veteran's claim for service 
connection for bilateral hearing loss was received on 
December 17, 2003.  There is no evidence that the veteran 
filed a claim for service connection for bilateral hearing 
loss filed before December 17, 2003.  As noted above, the 
veteran filed a claim for service connection for tinnitus in 
June 1977.  There was no indication in the application that 
the veteran also intended to file a claim for bilateral 
hearing loss.  In the application, the veteran reported 
treatment for bilateral hearing loss in December 1976.  
However, the veteran did not list bilateral hearing loss in 
the section of the application which indicated "Nature of 
sickness, disease or injuries for which this claim is made 
and date each began."  The veteran only listed "tinnitus 
persistent (ringing in the ears) 10 Aug 76 to present."  An 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal.  Criswell v. Nicholson, 20 
Vet. App. 501 (2006).  The Board finds that in the June 1977 
application, the veteran did not show an intent to file a 
claim for bilateral hearing loss.  

There is no evidence of record that can be construed as a 
claim, either formal or informal, for service connection for 
bilateral hearing loss prior to December 17, 2003.  The Board 
emphasizes that a veteran is required to file a claim to 
obtain benefits and that, at a minimum, the veteran must 
identify the benefit sought in such a claim.  See 38 C.F.R. 
§§ 3.151, 3.155; see also Kessel v. West, 13, Vet. App. 9, 
(1999).  

The first indication in the claims folder of an intent to 
file a claim for benefits for bilateral hearing loss was in 
the formal claim which was received on December 17, 2003.  
Service connection for bilateral hearing loss was 
subsequently established, effective from December 17, 2003, 
the date of the claim.  

In conclusion, the evidence establishes that the effective 
date for the award of service connection for bilateral 
hearing loss can not be earlier than the date of receipt of 
the application for service connection which is December 17, 
2003.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the assignment of an effective date prior to December 
17, 2003 for the award of service connection for bilateral 
hearing loss, and the appeal is denied.  Since the 
preponderance of the evidence is against the claim for an 
earlier effective date, the benefit of the doubt doctrine is 
not for application with regard to this claim.  Gilbert, 
1 Vet. App. 49.

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in January 2004, August 2005, 
and March 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for a earlier effective date, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  The 
veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Regarding Dingess notice, elements (1), (2), and (3) are not 
at issue.  Regarding element (4) (degree of disability) and 
element (5) (effective date), the veteran was provided with 
notice of these elements in the March 2006 VCAA notice 
letter.  

Although part of the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran in proceeding 
with a decision on his claim for earlier effective dates.  

As noted above, the veteran was provided with content-
complying notice in August 2005 and March 2006.  After the 
August 2005 VCAA notice was provided, the veteran had almost 
two years to submit additional evidence in support of his 
claim before the claim was transferred to the Board.  He was 
provided with Dingess notice in March 2006.  He then had a 
period of 5 months to submit additional evidence or argument 
before the claim was readjudicated in August 2006.  The Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of notice.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim for an 
earlier effective date.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


ORDER

Entitlement to an effective date prior to December 17, 2003 
for the grant of service connection for bilateral hearing 
loss and tinnitus is not warranted, and the appeal is denied.  


REMAND

Unfortunately, a remand is required for the veteran's 
bilateral hearing loss and tinnitus claims.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

The VCAA specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  

At the videoconference hearing before the Board in July 2007, 
the veteran and his representative reported that the veteran 
continued to receive treatment for hearing loss and tinnitus 
at the Honolulu VA medical facility.  They requested that 
such records be obtained.  Review of the record shows that 
the RO obtained VA treatment records from the Honolulu VA 
medical facility until August 1, 2006.  The Board finds that 
the RO should obtain the VA treatment records from the VA 
medical facility in Honolulu for treatment of tinnitus and 
bilateral hearing loss dated from August 2006.  VA has a duty 
to seek these records.  38 U.S.C.A. § 5103A(b)(1).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of bilateral hearing loss and 
tinnitus from the Honolulu VA medical 
facility dated from August 2006 and 
incorporate them into the veteran's 
claims file.   

2.  If necessary, accomplish any other 
development deemed appropriate.

3.  Readjudicate the issues on appeal.  
The RO should consider whether submission 
for assignment of an extraschedular 
rating pursuant to 
38 C.F.R. § 3.321(b)(1) is warranted.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


